464


            OFFICE      OF   THE   ATTORNEY        GENERAL          OF   TEXAS
                                         AUSTIN
GROVERSELLERS
Arrorl~u GENERAL




Eo~orablo     Sruce     L, Parker
Couty Attorney
Gray County
Punpa, Texas
Dear Sir:                          o?iniGil    NO, O-7099
                                   Re:    Condemnationof
                                          Of   CfX’tdJl
                                          in   Grcy       County.




That the Engine
has surveyed th
have been fuzni
                                                                the countg In PL??-


                                              Spoclficzlly,you rrontto know
                                             -way usin& the procedure of Arti-
                                          under sutnorlt~ of Article 667&n,
                                         g the procodllreof Article 6703,

                           ation of the submitted copy of tineAgree-
                           n the Gray County CcmuisslonerssCourt
                      HIghway Commission revetis, In siiDstance,the
following:
           ?&ereas, S. B. IJo. 3k8, 48th Leg., Acts 193,  pro-
       vides the State Highway Commission is authorized to
Eonorable BrucreL. Parker,    page 2


     Ua3lp2te my county rosU In the State 0s 0 fem-to-
     n&act   rood for pllrgoserr Gf CO~SblCtiGil,     in accordcknce
     with the provisl~ns theroof;    I?bcrezs Grq County socks
     to have it& road fron Almroccl to X. 7.7 miles towed
     Lefors doslgnnatedby tha Comuiosiloncs o fom-to-m&et,
     rood token    over for construction;vhercas +& county
     ha.swived all rlChts It has for pmticipiztionby the
     State in po.yEontof my county o~ldoncea of ir,dabted-
     new incurred In tho .constructlonof such c~ounty rocd;
     vhorens the TaxNil&w~y Camlsnion         is ci,“soz3le  z.nd
     villing    to design&o  ouch rood m a farm-to-mrkot rood
     and to construct end to m%lntsAn sme at the sole cost
     and expense of the Stati conditioned upon full conp~irsce
     by the County tit& the ra~uironaots of S. B, 30. 348:


           "For 8nd in connidoratiGnOf the coveDo.nts,  a,wee-
     mats,   and waivers herein conttined to be mutually kept
     md performed It is und.eratoodend &greed by md betwaan
     the paxties .haretor
     "RESPOXSXBILfTYOF TEZ COUXTY;
          "1. That  the County has passed and entered of ra-
     cord in its offlclaJ minutes in Voluw E3o.6, page 33,
     the folloving order:
             )I
                  .   .   .


          "BR IT ORl?EZD by the'Comissionar&@ Court of Gray
     County thr?tEkeman ldhlta,Couzty.Judse cf Gray County;  countyy;
     bo and  fia 13 hereby authorized to eatw into end execute
        and fia
     for cad 03 beho.lfof Gray
                             Gwy Counq zm c~roemnt with the
     Stata of Tcxcxes:.'Whhcrain
                Tcxcxes::WherainGrw County will o=ee to wsivo
     md rolinqulsh cng acid6&l-rights-Gmy Cobty o.nd/orrood
     Uietrict h&s or my have for po.rticiphtLon       by t2e Steto
     in the pnyxont of cng~Couz?~yEnd/or ro3i district bends,
     t:orrmt3, or fi*b,er auldewes   of iniebtec?nes::    incurred by
     Gxy County ma/or rood dl.ztrictin the constructLo>,
     recon%ructioa,or winteac.ma of the county roti Proa
     XLmrccd to Earth 7i7 !nllestCWSd        tifGX3  UpCn   COEc?its?.Oll
     the Ei&wy     Comainslon of %?e%xlzswill dcsi~n+a such rocd
     as c farm-to-market    road as contemplated    by S. D. ho. 348,
     Acts of the Forty-ESChthLaG:islatwe, 1343, crldcomtmct,
     rOConstS'uct,  ma/or molntain the 822x3at the s&e cost &xd
     expense of the Stat0 Bs a pert of the deslggmted highhuoy
    Baoroble Bruce L. P~rkor, Poe 3


       syoton of Texas; that the dcni(gsotionof tho rocd by the
       IIl~~wq CozzLaalon oh&l1 novor i'orntho basis of a oleim
       for partioip&lon by LIo State In ths paymnt of any CounQy
       end/or road district bonds, wrrmts, or other evidences a?
       lndobtedneasagsinat said road; to e;;roeto rmove or a.bnte
       am and al3 encroochmxts or oacumbrancoo on said reed or
       rl&%-of-my at tko Sole cxpcneo or"tho Conntg boforo it3
       clcaifmetion by the El~hvev Com=aLaslon,and to Purthar agree
       to obteln st its exaense any now or additionoIL r&-U-of-mu
       on location approvoh by the-State Siip$v~yCngixzooF et my -
       time the bsm3 should be considered ~oce~3ax7  or dctlrablo
       to the proger n&Lntcnznce, construction or rcconotruction
       of aaid roti EB I part of the St.&a system; to ~;g~e.eto la-
       &mnify and save hrrmleas thy StGc from all cla.lma,demands,
       ECtiOI28 OX C&U328  Of      &CtLOn3    &Z'iSiZ2~ fZ'O;n OI' ~OVinS        Out    Of
       or dar.:c.pto property    resulting In er;gmannar from the eon-
       strwtion     or nc.ln~kx?nceof ouch ro@ oithor prlor to or
       after *ho dssip~tion of 8~2.1 reed ~3 a highway, vhlch hzvve
       rzccruedor nn?yaccrue prior to the tke suoh hi&xx            Is
       reconstructedby the Qtota. In comldoration            or t;Uch
       agcsermts, vcdroro, ax2dcovenants on the part oz"the County,
       the State ah:nrll   cyxca to doni,~nc,te  the county rood Srom
       hlonmod to ::orth~~e8             tommd Lof'Gx3  ,tisu f'wm-to-na~233t
       road rsfl to conetrid,      reconstruct, &d/or mtintzin the a3me
       at thg sole ooat and expanse of the State cs a port of tho
       system   of~designctcd   bfgl2vzp   of Texas  GS contemplated and
       act forth in Chqtor 1, Title ~16, en& Chapter 126, General
       LQVS of the Iierg.&u~   Secssi~nof the Thlrtg-XinthL~~isl~tuxi3
       aad Qiindmeats t3lomto.
              ,I
               ..,

:               “2. That the Co&y        agree13to i?.nddoes hereby VESVS
       und reli-,quishany axl sillclaims it ha8 or ncq hkve for
       jJwticipat.tion    by the St3te in the pa.372er.t  of any end e2.l
       County end/or road dintrlct bonda, varxnta, or cthor
       evidences of lndobtednesa outatcndfng 8Cainst such rozd for
       the conotructlonox l~~~~o~exait02 the road borore bei=
       designated w a D.rm-to-mzz3x&rozd by tlx Stke IiiLglwr;y
       Ccmii8sioa      ~229furthor,    that the desiCnetion of tie roti
       'LFJ the Iii&J&~    COiEd33iOL3   3htil ECVCX fOi?il tkB bGSi3 Of CL
       ciaim   fox   the   particlgitioz     by   the   stati   in   the   p2.JTznt    OS
       any County or road district bonds, w2rxwta or other cvi-
       denccs of Pidcbtedneasaggainats&d rood.,
g~n~xam3 kwuce L. Pzrkor, p-e 4
                              5
EonorableDruoe L. Poker, poil;e


    rotd in cousldorotionof tk& county md/or roti distpiot
    rolinquichlc~ any cad all claim for strte pdxticlpation
           county, road ctlstrlct,
    in o.i?g                       cr dcflmd roa district bonds,
    VCrrtits, or cthor evldeccos of indabtodness outstcntiicg
    ~~nilnstsuch rod for the ccnotruction or im~rovextnt of
    the road before beiq deslgnatcd by the 3t&ta IX&way Con-
    niBSiO0.

          "30c. 2. It is hereby doclar6d to be tix policy of
    the stats that the nsou!ptlon by the ctcto of the oblfc~-
    tion to comtruct md mintoin such road8 dc3ignct;odb;r
    the Stat0 M.$~ray Comiosfon &s fozx-to-nzrketroads ucder
    t&I3provicionr:of Ltls Act constifctee ftCL3and cornplate
    oompcnsotion for any al:ac;L3fvr.dsth~;l;at
                                             ti*t huv0 bc~n
    eqendcd bg ong couotr, roGd bioti?ict,or &flnod rcciidis-
    trict in the construot~onnnd tiintonGnc,co  of m2d rocd
    prier  to its doelgxation by t&33Ytate Eighty   Commission
    as a fwwto-m~dx2t    roe&.
          “S0c. 3. This3hct shail be eumu3ativo of all other
    lcvs on thf;3113
                  subject, but in the wont of a conflict 'bs-
    twcon the provisions of t&is Act and any other Act on this
    oubjoct tho provinions of this hct shall prevail. Acts
    5943, 46th Leg., p. 565, ch. 244.
         “ax. 4. The fnet that county ro@s have boen con-
    atrucL*d In c~tnin cortntioson ~itichthere ie outetcxd-
    ing indobtcdncssfor tho construction of s&id ??otis,cad
    the count&s in \?hichsuch rocda have been constructed
    we not eqtipiSTd to W%ntain "theroads duo to priorities
    &id lack of oqtixz~~nt;t~?dthe fUrtho2 f@ct 'that110icss
    such roti am t&en over w fho stat0 tixy till 3ooc
    de"torioruteand the p'dbblic
                               8% V&l A3 the cOU?tio3 will
    lose the ~onog which has beon 8pznt ir.coxL%uctixg such
    r00f33;w.a the fdat?r fact tat th$ cro~-C.cil      ccotiticxiof
                                    +-the Le~ielc.tu-0
    Lb3 och3ndc;rof the two lloucoo0,                       crsates
    M cmrgoncy ad irz~rrtivs gub3.I.c  nccossity that the
    ConstitutionaliiulaFroviding bills to be FG& on tlxee
    saveral.dap In each Hocoo be and the ~izo is herob~ sus-
    penaod, end th&t t”,lsAct shell-take effect and -noin
    force frm ar,dafter its pass&p, ad it is SO enacted."
the Ctato in payment of oounty ic&ebtodnctxs on the road, bond
assumptionmatters, or llabilltles of the partlea thereto.
          Tha Azrcencnt, simply stated, la one rrherelathe State
~lghway Com333lon qrccs to dosiSnat.te tho county rocd from
Alanreed to 8. 7.7 miles toward Lefors as a form-to-moxbt
rocd for the p~~~pososad in aocordanco with the provisions
Dot out in 3. 13.ilo.348 (Art. 6673-c, V.A.C.S.) subject to .
the socwing of tie ri&t-of-wcty by the county at lta solo expanse
and before dosigmtion by the fIi&way Cot?misnton.
          Until such right-of-wayfor the proposed road fs so-"
curedby Gray County, the designation of tho county road as a
farm-to-marketroad by the State Eighvay Commissionfor the pur-
pose of conotructingand maintainInS sona at Siuta expense cisa
part of a system of designsted hi,r;?aysof Texas, QS contcmpln-
tad c?d set forth in Chapter 1, Title 116, zzd ~;;;cndz~ento
                                                          therato,
ronaim a conditionalor continzont deoigxtlon. Th43 %2&b? >If#:h-
voy Commission at such time whoa the H&t-of-way has been secured
vi11 ontor an ardor la its records CeofGnatin~ tilecounty road
In question as a farm-to-mar!:&road for the purposes set out in
S. 13.Iio.340 (Art. 6673-c) and dosiC;natingsome as part of the
system of designatedhl.&ways of Texas.
          It follor;sthat the propoaod county road in question
not having been at this date dasimated In accordcncewith the
statute as a port of tho sgsten of dcslgnatedhishvays of Texas,
Is not n state hi&way, end tho OOndeEiXtion cta%ute, Arts. 3264
to 3271 ~CC~US~VC,Xovised civu   Stat;ltos0r Te;~i.a,
                                                    1525, es
amended, cot out by the Legislature In Article 667411, V.A.C.S.,
as thy proper procedure to condc~ rl&ht-of-wayfor designated
atate hi&ways, 1s not applicable tovord acqulsitlonby condom-
nation of tho rl&ht-of-wayfor the proposed county road.
          Furthermore,3. 9. Ro. 348 (&Vii.6673-c, V.A.C.S.)
                    that the St&o iilghvayCotzminsion
spx1rical1y strltLtbs                                     is author-
izoa to dosJ.g-zk.e
                  s   oouat~ &    in the State as a ferm-to-
mrkot roaii. It.l.s,thwaforo, our considered opinion chat the
propor condemnationstatute to bo folloxd and employed In tha
acquisitionof "3~ cecessory right-oP-uL,7~7 for t:le proposed rocd
In qwstl0n is *thctset out by the Le~Lalaturefor the condom-
nation of coiintyroads, namely Art* 6703, et seq-,V.A.cS.,zs   amended.
          TruckSng that we have satisfactorilyanswered your in-
quiriess we remain
                                     Very       truly     yours
                              hTTORT7liY       GEi’EZAL        OF TEXAS


                                       .I’
                                   __/i-,0/     --‘&.e    i-     L-
                              BY
CEO:rb                                        Chanter 33.Olllson